DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After further consideration, the election/restriction requirement of 3/1/21 is hereby withdrawn. 
Drawings
The drawings were received on 11/20/2019.  These drawings are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 4: “a control device which controls the voltage based on…” (see paras [0043]-[0046] of the specification as filed for corresponding structure for performing the claimed function)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Allowable Subject Matter
	Claims 1-6 are allowed.
Claim 1 is allowable for at least the reason “deriving a relational expression between a deflection amount of the movable mirror and an elasticity index of the movable mirror in which the elasticity index of the movable mirror is described as a quadratic or higher-order polynomial with the deflection amount of the movable mirror as a variable by performing predetermined measurement on the prepared Fabry-Perot interference filter under a predetermined environment temperature…” as set forth in the claimed combination. 
Claims 2-3 allowable due to their dependence on Claim 1.
Claim 4 is allowable for at least the reason “a control device which controls the voltage based on a relational expression between the electrostatic force and the elastic force including an elasticity index of the movable mirror described as a quadratic or higher-order polynomial with a deflection amount of the movable mirror as a variable” as set forth in the claimed combination, in light of the claim interpretation set forth above. 
Claim 5 is allowable for at least the reason “deriving a voltage corresponding to a transmission wavelength of light transmitted through the Fabry-Perot interference filter based on a relational expression between the electrostatic force and the elastic force including an elasticity index of the movable mirror Page 5described as a quadratic or higher-order polynomial with a deflection amount of the movable mirror as a variable; and setting the derived voltage as the voltage to be applied” as set forth in the claimed combination. 

The following prior art of record is considered relevant.
Sano (US 2013/00114083 A1) discloses a light measurement system and interference filter control method including a Fabry Perot interference filter comprising a fixed mirror and a movable mirror, a distance therebetween being controlled by a controller configured to apply a voltage based on an electrostatic force and an elastic force (see Figs. 1 & 3 & paras [0122]-[0123]).
Hirokubo (US 2015/0318799 A1, from IDS) discloses a light measurement system and interference filter control method including a Fabry Perot interference filter comprising a fixed mirror and a movable mirror, a distance therebetween being controlled by a controller configured to apply a voltage based on an electrostatic force between the mirror portions (see Figs. 1 & 3 and paras [0087]-[0095] & [0105]-[0109]). Hirokubo further teaches the movable mirror is driven based on parameters such as a spring constant of the movable substrate (para [0099], [0112]).
Koskinen (US 5,835,216 A) discloses a light measurement system and interference filter control method including a Fabry Perot interference filter comprising a fixed mirror and a movable mirror. Koskinen further teaches a change in distance between the two mirrors occurs 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872